DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the gate of the second TFT, a source of the second TFT, and a gate of the first TFT are disposed in a same layer” of claims 7 and 17 (123, 121 and 113 are not disposed “in a same layer” in Fig. 1; from Fig. 5, it appears they are formed of a same metal film layer), and, “a luminous unit” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance..
Claim Objections
Claims are is objected to because of the following informalities: 
In claims 10 and 20, add “a” after “comprises”.
In claim 11, add “:” after “comprising”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 7 and 17, “the gate of the second TFT, a source of the second TFT, and a gate of the first TFT are disposed in a same layer” causes the claims to fail to comply with the written description requirement. 
Per MPEP 2163, “issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing”, and, in this case, there is no evidence that the applicant had possession of the gate (123) of the second TFT, a source (121) of the second TFT, and a gate (113) of the first TFT are disposed “in a same layer” since: 123, 121 and 113 are not disposed “in a same layer” in Fig. 1, and, from Fig. 5, it appears they are formed of a same metal film layer. The claims are treated as presented or as supported by Fig. 5.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “the active layer (lacks proper antecedent basis) of the second TFT” lacks proper antecedent basis. None of the dependent claims addresses this issue and it appears claim 5 should depend from claim 4.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (WO 2018219067 A1. Machine translation provided).
Regarding claims 1-3, 5 and 9, Xu discloses (claim 1) an array substrate (Figs. 7A-7C), comprising: a base (101, “first base substrate 101”); and a driving circuit layer (30+31 at least) provided with a first thin-film transistor (TFT) (31, “second TFT 31”) and a second TFT (30, “first TFT 30”); wherein a material of an active layer (106) of the first TFT (31) is an organic conductive polymer material (“The second TFT 31 may be a P-TFT, the second active layer 106 may be a P-channel, and the channel material may be a triphenylamine”), (claim 2) wherein a source (1053, “the third electrode 1053 can be a source”) of the first TFT (31), a drain (1054, “One of the third electrode 1053 and the fourth electrode 1054 is a source and the other is a drain”) of the first TFT (31), and the active layer (106) of the first TFT (31) are formed on a same (top or bottom) side of a first insulating layer (103 when top, and, 107 when bottom; “gate insulating layer 103”and “passivation layer 107”), (claim 3) wherein a gate (1022, “second gate 1022”) of the first TFT (31) is formed on another side (bottom) of the first insulating layer (as 3), (claim 5) wherein the active layer (104, “first active layer 104”) of the second TFT (30) is located in a first concave penetrating (in part) through a second insulating layer (107, “passivation layer 107 may employ claim 9) wherein the organic conductive polymer material comprises triphenylamine (“and the channel material may be a triphenylamine”).
Regarding claims 11-13 and 19, Xu discloses (claim 11) a display device (Fig. 1), comprising an array substrate (111, Figs. 7A-7C); and a luminous unit (“a liquid crystal layer 333”, “liquid crystal molecules 3330”); wherein the array substrate (Figs. 7A-7C) comprises: a base (101, “first base substrate 101”); and a driving circuit layer (30+31 at least) provided with a first thin-film transistor (TFT) (31, “second TFT 31”) and a second TFT (30, “first TFT 30”); wherein a material of an active layer (106) of the first TFT (31) is an organic conductive polymer material (“The second TFT 31 may be a P-TFT, the second active layer 106 may be a P-channel, and the channel material may be a triphenylamine”), (claim 12) wherein a source (1053, “the third electrode 1053 can be a source”) of the first TFT (31), a drain (1054, “One of the third electrode 1053 and the fourth electrode 1054 is a source and the other is a drain”) of the first TFT (31), and the active layer (106) of the first TFT (31) are formed on a same (top or bottom) side of a first insulating layer (103 when top, and, 107 when bottom; “gate insulating layer 103”and “passivation layer 107”), (claim 13) wherein a gate (1022, “second gate 1022”) of the first TFT (31) is formed on another side (bottom) of the first insulating layer (as 3), and, (claim 19) wherein the organic conductive polymer material comprises triphenylamine (“and the channel material may be a triphenylamine”).

Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuman et al. (US 20080124522 A1).
Regarding claims 1 and 10, Chuman discloses (claim 1) an array substrate (Fig. 1), comprising: a base (10, “substrate 10”); and a driving circuit layer (11+12 at least) provided with a first thin-film transistor (TFT) (11, “switching organic TFT device 11”) and a second TFT (12, “a driving organic TFT clam 10) wherein the organic conductive polymer material comprises triphenylamine derivative ([0073], “triphenylamine derivative”).
Regarding claims 11 and 20, Chuman discloses (claim 11) a display device (“organic EL display panel”), comprising an array substrate (Fig. 1); and a luminous unit (“organic EL display panel”, Fig. 5); wherein the array substrate (Fig. 1), comprises: a base (10, “substrate 10”); and a driving circuit layer (11+12 at least) provided with a first thin-film transistor (TFT) (11, “switching organic TFT device 11”) and a second TFT (12, “a driving organic TFT device 12”); wherein a material of an active layer (OSF, “organic semiconductor film”) of the first TFT is an organic conductive polymer material ([0073], “triphenylamine derivative”), and, (clam 20) wherein the organic conductive polymer material comprises triphenylamine derivative ([0073], “triphenylamine derivative”).

Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Li et al. (“High Mobilities in Layered InSe Transistors with Indium-Encapsulation-Induced Surface Charge Doping”, Adv.Mater.2018, 30, 1803690, First published: 14 September 2018).
Regarding claims 4 and 14, Xu fails to disclose wherein an active layer of the second TFT comprises stacked layers of indium and indium selenide.
Li discloses wherein an active layer of a transistor comprises stacked layers of indium and indium selenide (“A robust layered indium selenide (InSe) field-effect transistor (FET) with superior controlled stability is demonstrated by depositing an indium (In) doping layer”, “the contact resistance is also improved through the In insertion between InSe and Au electrodes” and “Figure1a  shows  the  schematic  diagram  of  a  typical  back-gate InSe FET device, with an In layer as the doping/packaged layer  (hereinafter,  w/In)”).

Regarding claim 15, Xu/Li discloses (Xu)  wherein the active layer (104, “first active layer 104”, as modified by Lio) of the second TFT (30) is located in a first concave penetrating (in part) through a second insulating layer (107, “passivation layer 107 may employ at least one of SiOx…”. 104 is located in a concave of 107, or inward curving or 107, partly penetrating 107; hence, the claim is met. Figs. 7A-7C).
Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest (claims 6 and 16) wherein a gate of the second TFT is located in a second concave penetrating through the second insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894